Citation Nr: 9935933	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  98-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for prostate gland 
injuries or infections due to herbicide exposure.

3.  Entitlement to service connection for residuals of left 
foot fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
bilateral hearing loss, for prostate gland injuries or 
infections due to herbicide exposure, and for residuals of a 
left foot fracture.  The case had been temporarily sent to 
the Columbia RO from the RO in Montgomery, Alabama, during 
which time the rating decision was issued.  The case was then 
returned to the Montgomery RO, which issued the notice of the 
rating decision in August 1997 and which remains the agency 
of original jurisdiction.    


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran reported hearing loss due to noise exposure 
in an artillery unit during the Vietnam War, and he currently 
has a diagnosis of a noise induced sensorineural hearing 
loss. 

3.  The record does not show competent evidence of a 
currently diagnosed prostate cancer disability. 

4.  The veteran does not have current residual disability 
from a left foot fracture.



CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred during 
active wartime service.  38 U.S.C.A. § 1110, 5107(b)(West 
1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran's claim for service connection for prostate 
gland injuries or infections due to herbicide exposure is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).

3.  The criteria for service connection for residuals of a 
left foot fracture are not met.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

As the following discussion details, the Board finds that the 
veteran's claim for service connection for a prostate gland 
condition claimed as the result of exposure to herbicides is 
not well grounded.  The Court has held that, when a claimant 
fails to submit a well grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
the Board finds that this procedural consideration has been 
satisfied.  In particular, the Board notes that the November 
1997 statement of the case advises the veteran that there is 
no competent evidence of a diagnosed prostate cancer 
condition.  Moreover, unlike the situation in Robinette, he 
has not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
these claims well grounded. 

	I.  Prostate gland injuries or infections due to 
herbicide exposure

The first requirement of a well grounded claim is evidence of 
a current disability, based on a medical diagnosis.  The 
veteran described his prostate condition as prostate problems 
due to Agent Orange exposure.  The RO has described the 
veteran's condition as prostate gland injuries or infections 
as a result of herbicide exposure.  In cases where the 
veteran claims that a specific medical condition was caused 
by exposure to herbicide agents in Vietnam, 38 C.F.R. 
§ 3.309(e) sets forth the specific diseases that may be 
covered under a presumption of service connection.  Among 
those diseases covered under § 3.309(e) is prostate cancer.  
The presumptive service connection applies to prostate cancer 
as long as it is manifested to a degree of 10 percent or more 
at any time following service discharge.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  A review of the medical evidence 
finds that prostate cancer was not manifested during active 
service or at any time following service separation.  

The May 1997 VA examination reveals a diagnosis of 
hypertrophy of the prostate, but no prostate cancer 
diagnosis.  Medical evidence from Dr. Peter Selikoff, M.D., 
dated in December 1996, includes results of a rectal 
examination showing that the prostate was benign feeling, and 
an assessment that the veteran has a little chronic 
prostatitis.  Nowhere in the evidence of record is there a 
diagnosis of prostate cancer.  Other problems with the 
prostate, such as hypertrophy of the prostate or injuries or 
infections of the prostate that are not a diagnosed prostate 
cancer condition, are insufficient to satisfy the mandates of 
38 C.F.R. § 3.309(e) for presumptive service connection due 
to herbicide exposure.  Therefore, the Board finds that the 
veteran's claim is not well grounded due to the lack of a 
diagnosed prostate cancer condition. 

	II.  Residuals of left foot fracture  

The veteran has reported that he injured his left foot in 
service.  This is sufficient competent evidence of incurrence 
of an injury in service for the purpose of determining 
whether the claim is well grounded.  Concerning the other 
elements -- evidence of current disability as provided by a 
medical diagnosis and evidence of a nexus between current 
disability and injury or disease during service -- the report 
of the May 1997 VA examination contains a diagnosis of 
"[s]tatus post fracture of both feet in 1968."  This may be 
sufficient competent evidence of these elements for the 
purpose of determining whether the claim is well grounded - 
although the diagnosis and opinion appear to be based 
primarily, if not exclusively, on the history given by the 
veteran.  Nonetheless, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a fracture of the left 
foot.  

The Board notes that the veteran stated in a November 1999 
statement in support of claim that he injured his left foot 
in service in Vietnam between April 1967 and April 1968 when 
he dropped an artillery round on it; while also stating that 
he injured his right foot when the actual howitzer fell on 
his right foot.  The service medical records do not reveal 
any evidence of a left foot injury in service, but do reveal 
evidence of a specific right foot injury caused by dropping a 
200 pound artillery shell on his right foot in May 1968.  An 
examination performed the day of the injury found an 
undisplaced fracture at the base of the second metatarsal 
bone of the right foot.  There is no record of a fractured or 
even injured left foot in service.  As these records were 
completed at the time of the right foot injury in 1968, the 
Board finds this evidence more probative of the nature of the 
veteran's foot injury than the veteran's recollection of the 
event over 30 years later.  Additionally, the Board notes 
that the veteran's VA Form 9 and the Statement of Accredited 
Representation in Appealed Case (VA Form 646) both state that 
the veteran is service connected with a noncompensable rating 
for the residuals of a left foot fracture.  However, the 
record clearly shows that the noncompensable disability 
rating applies to the service-connected residuals of fracture 
of the second metatarsal of the right foot, and not the left 
foot. 

Although the veteran stated in his Appeal to the Board (VA 
Form 9) that he experiences frequent pain and tenderness in 
his left foot, the record does not contain objective evidence 
of a left foot disability.  During the May 1997 VA 
examination, the examiner took a medical history from the 
veteran that included reference to a left foot injury -- 
"Supposedly, in 1968 he had a fracture of both feet and at 
present also has trouble with them."  The examiner recorded 
that the veteran limps while walking, but made no finding of 
any specific left foot problem on clinical evaluation.  
Moreover, the record does not contain any other clinical 
evidence or x-ray evidence of any left foot fracture.  Thus, 
the diagnosis in the May 1997 examination report of 
"[s]tatus post fracture of both feet in 1968" is supported 
by neither the contemporaneous service medical records nor by 
any post-service objective medical evidence.  The Board does 
not find that this constitutes evidence of a current left 
foot disability, based on medical diagnosis.  The use of such 
a word as "supposedly" in describing the history of the 
veteran's alleged left foot fracture does not reflect a 
confirmed left foot diagnosis.  Rather, the examiner's 
description of the veteran's alleged foot problems is based 
on the veteran's account and not on objective evidence of a 
medically diagnosed condition. 

The statements showing apparent confusion over which foot was 
fractured in service, coupled with the complete lack of any 
objective medical evidence of a fracture of the left foot or 
residuals thereof, leads the Board to conclude that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a left foot fracture.

	III.  Bilateral hearing loss

The Board finds that the veteran has presented a well 
grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991), as defined by Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board is also satisfied that all 
appropriate development has been accomplished and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

As to first element, a current disability, the record shows 
sufficient evidence of a current bilateral hearing loss 
disability.  VA regulations provide that impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those same frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

In this case, the record includes an May 1997 VA audiological 
examination report.  The results of the pure tone threshold 
test, in decibels, was as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
45
55
60
LEFT
20
35
65
65
65

The average pure tone thresholds were 45 decibels in the 
right ear, and 58 decibels in the left ear.  The tests also 
revealed a Maryland CNC speech recognition score of 76 
percent in the right ear, and 76 percent in the left ear.  
The examiner summarized that the veteran had moderate to 
moderately severe high frequency sensorineural hearing loss 
in the right ear, and a mild sloping to moderately severe 
sensorineural hearing loss in the left ear.  The examiner 
recommended that the veteran be fitted with a hearing aid.  
The Board finds that this is sufficient evidence of a current 
hearing loss disability.

As to the second element of a well-grounded claim, an 
inservice disease or injury, the veteran has described his 
noise exposure in service while serving with an artillery 
unit during the Vietnam War.  Furthermore, the third element 
of a well grounded claim, a nexus between the current 
disability and the inservice disease or injury, is provided 
in the May and June 1997 VA examination reports, which show 
that the examiner took a history from the veteran concerning 
his wartime noise exposure and concluded that the veteran's 
audiometric test results indicate a noise induced hearing 
loss.   

After review of the record, the Board finds that the evidence 
supports that the veteran has a bilateral hearing loss 
disability that was caused by his active wartime service and 
that service connection is appropriate.  The Board first 
notes that the veteran's service medical records show a 
complaint of pain in both ears going back to May 1967.  The 
veteran also complained of hearing loss during his September 
1968 service separation physical examination, although 
audiological tests did not reveal a hearing loss disability, 
as defined in 38 C.F.R. § 3.385.  The Board also notes that 
the veteran is service connected for tinnitus.

The Board finds most relevant the VA audiological 
examinations from May 1997 and June 1997.  As part of the May 
1997 examination, the veteran gave an audiological history of 
noise exposure during service in an artillery unit in 
Vietnam.  He mad specific reference to an incident where he 
was standing, without hearing protection, directly below a 
"175 gun" when it fired.  He stated that he could not hear 
for several weeks after that incident and sought medical 
attention.  The Board notes that his service medical records 
do reflect a complaint of pain in both ears during service, 
as previously mentioned.  In addition to the numeric results 
of the May 1997 audiological examination, discussed 
previously, the June 1997 audio-ear disease examination 
report describes the results of the audiogram and tympanogram 
tests as moderately severe high frequency sensorineural 
hearing loss with a gain back in high frequencies 
"indicating a noise induced hearing loss".  Furthermore, 
the diagnostic impression for this June 1997 examination was 
bilateral high frequency sensorineural hearing loss 
"secondary to noise exposure".   

Neither the May 1997 nor June 1997 VA examinations refer to 
any other noise exposure except the veteran's account of 
wartime noise exposure in Vietnam.  A review of the entire 
record does not provide any evidence of specific noise 
exposure outside of service, such as during a post service 
occupation.  Thus, the Board can only conclude that the 
preponderance of the evidence supports the veteran's 
contention regarding the source of his current hearing loss.  
Thus, in accordance with 38 C.F.R. § 3.303 (1999), the Board 
considers his current bilateral hearing loss to have been 
incurred in service.    


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  Entitlement to service connection for prostate 
gland injuries or infections due to herbicide exposure is 
denied.  Entitlement to service connection for residuals of a 
left foot fracture is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

